                                          Case 5:20-cv-05799-LHK Document 113 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                       UNITED STATES DISTRICT COURT
                                   8

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                            ORDER RE: ALLEGATIONS OF
                                  13                                                        POTENTIAL NON-COMPLIANCE
                                                 v.                                         WITH COURT’S TEMPORARY
                                  14                                                        RESTRAINING ORDER
                                         WILBUR L. ROSS, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17
                                              On September 12, 2020, the Court filed an ex parte email alleging Defendants’ potential
                                  18
                                       non-compliance with the Court’s Temporary Restraining Order and ordered the parties to respond
                                  19
                                       to the email by September 14, 2020. ECF No. 100. On September 14, 2020, the parties filed their
                                  20
                                       responses. ECF Nos. 107–08. Defendants stated they “have not yet been able to fully investigate
                                  21
                                       these allegations.” ECF No. 107 at 2. Plaintiffs provided more allegations of Defendants’ potential
                                  22
                                       non-compliance with the Court’s Temporary Restraining order from unsolicited “additional
                                  23
                                       individuals identifying themselves as Census Bureau employees [that] have contacted Plaintiffs
                                  24
                                       over the last week.” ECF No. 108 at 1. Defendants are hereby ordered to investigate all the
                                  25
                                       allegations of potential non-compliance with the Court’s Temporary Restraining Order in the
                                  26
                                       email the Court filed on September 12, 2020, ECF No. 100, as well as in Plaintiff’s September 14,
                                  27
                                                                                        1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER RE: ALLEGATIONS OF POTENTIAL NON-COMPLIANCE WITH COURT’S TEMPORARY
                                       RESTRAINING ORDER
                                          Case 5:20-cv-05799-LHK Document 113 Filed 09/14/20 Page 2 of 2




                                   1   2020 response, ECF No. 108, and to file a response by 1 p.m. Pacific Time/4 p.m. Eastern Time

                                   2   on Tuesday, September 15, 2020.

                                   3          The Court will hold a hearing on these allegations on Tuesday, September 15, 2020 at 2

                                   4   p.m. Pacific time.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: September 14, 2020

                                   8                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                      2
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER RE: ALLEGATIONS OF POTENTIAL NON-COMPLIANCE WITH COURT’S TEMPORARY
                                       RESTRAINING ORDER
